                 Case 3:20-cv-00394 Document 10 Filed 06/29/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ADRIANA MARTINEZ,                                         Case No.: 2:20-cv-0984-APG-NJK

 4          Plaintiff                                                       Order

 5 v.

 6 WILD CHERRY TRUCKING, INC., et al.,

 7          Defendant

 8         Plaintiff Adriana Martinez filed this action in state court. Defendants Wild Cherry

 9 Trucking, Inc. and James Stuart Dunnington removed it to the unofficial southern division of this

10 federal court. The accident giving to the case occurred in Lander County, Nevada, which is in

11 the unofficial northern division of the court. Under Local Rule LR IA 1-8(a), a civil action

12 “must be filed in the clerk’s office for the unofficial division of the court in which the action

13 allegedly arose.” I ordered the parties to show cause why this action should not be transferred to

14 the northern division. ECF No. 5. The agree the case should be transferred. ECF No. 9.

15 Martinez did not respond.

16         I THEREFORE ORDER that this action is transferred to the unofficial northern division

17 of this court for all further proceedings. The clerk of the court shall transfer and reopen this

18 matter as a new action under a new docket number in the northern division, and the action under

19 this docket number shall be closed, without prejudice to the removing defendants regarding

20 deadlines related to removal or payment of the filing fee.

21         DATED this 29th day of June, 2020.

22
                                                          ANDREW P. GORDON
23                                                        UNITED STATES DISTRICT JUDGE
